
	
		I
		111th CONGRESS
		1st Session
		H. R. 63
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Ms. Jackson-Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on the
			 Judiciary and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  require hospitals reimbursed under the Medicare system to establish and
		  implement security procedures to reduce the likelihood of infant patient
		  abduction and baby switching, including procedures for identifying all infant
		  patients in the hospital in a manner that ensures that it will be evident if
		  infants are missing from the hospital.
	
	
		1.Short titleThis Act may be cited as the
			 Infant Protection and Baby Switching
			 Prevention Act of 2009.
		2.Medicare payments
			 to hospitals contingent on implementation of security procedures regarding
			 infant patient protection and baby switching
			(a)Agreements with
			 hospitalsSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is
			 amended—
				(1)in subparagraph
			 (U), by striking and at the end;
				(2)in
			 subparagraph (V), by striking the period at the end and inserting ,
			 and; and
				(3)by inserting after
			 subparagraph (V) the following new subparagraph:
					
						(W)in the case of hospitals and critical
				access hospitals that provide neonatal or infant care, to have in effect
				security procedures that meet standards established by the Secretary (in
				consultation with appropriate organizations) to reduce the likelihood of infant
				patient abduction and baby switching, including standards for identifying all
				infant patients in the hospital in a manner that ensures that it will be
				evident if infants are missing from the
				hospital.
						.
				(b)Regulations
				(1)In
			 generalIn promulgating regulations under subparagraph (W) of
			 section 1866(a)(1) of such Act (42 U.S.C. 1395cc(a)(1)), as added by subsection
			 (a), the Secretary of Health and Human Services shall—
					(A)consult with
			 various organizations representing consumers, appropriate State and local
			 regulatory agencies, hospitals, and critical access hospitals;
					(B)take into account
			 variations in size and location of hospitals and critical access hospitals, and
			 the percentage of overall services furnished by such hospitals and critical
			 access hospitals that neonatal care and infant care represent; and
					(C)promulgate
			 specific regulations that address each size and type of hospital
			 covered.
					(2)Deadline for
			 publicationNot later than 12 months after the date of the
			 enactment of this Act, the Secretary shall publish the regulations required
			 under paragraph (1). In order to carry out this requirement in a timely manner,
			 the Secretary may promulgate regulations that take effect on an interim basis,
			 after notice and pending opportunity for public comment.
				(c)Penalties
				(1)Amount of
			 penaltyA hospital that participates in the Medicare program
			 under title XVIII of the Social Security
			 Act under an agreement pursuant to section 1866 of such Act (42
			 U.S.C. 1395cc) that commits a violation described in paragraph (2) of this
			 subsection is subject to a civil money penalty of not more than $50,000 (or not
			 more than $25,000 in the case of a hospital with less than 100 beds) for each
			 such violation.
				(2)Violation
			 describedA hospital described in paragraph (1) commits a
			 violation for purposes of this subsection if the hospital fails to have in
			 effect security procedures that meet standards established by the Secretary
			 under section 1866(a)(1)(W) of such Act, as added by subsection (a), to reduce
			 the likelihood of infant patient abduction and baby switching, including
			 standards for identifying all infant patients in the hospital in a manner that
			 ensures that it will be evident if infants are missing from the
			 hospital.
				(3)Administrative
			 provisionsThe provisions of section 1128A of such Act (42 U.S.C.
			 1320a–7a), other than subsections (a) and (b), shall apply to a civil money
			 penalty under this subsection in the same manner as such provisions apply with
			 respect to a penalty or proceeding under section 1128A(a).
				(d)Effective
			 dateThis section, and the amendments made by this section, shall
			 take effect on the date that is 18 months after the date of the enactment of
			 this Act, and shall apply to contracts entered into or renewed under section
			 1866 of such Act (42 U.S.C. 1395cc) on or after such date.
			3.Baby switching
			 prohibited
			(a)In
			 generalChapter 55 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					1205.Baby
				switching
						(a)Whoever being in
				interstate commerce knowingly alters or destroys an identification record of a
				newborn patient with the intention that the newborn patient be misidentified by
				any person shall be fined not more than $250,000 in the case of an individual
				and not more than $500,000 in the case of an organization, or imprisoned not
				more than ten years, or both.
						(b)As used in this
				section, the term identification record means a record maintained
				by a hospital to aid in the identification of newborn patients of the hospital,
				including any of the following:
							(1)The footprint,
				fingerprint, or photograph of the newborn patient.
							(2)A written
				description of the infant.
							(3)An identification
				bracelet or anklet put on the newborn patient, or the mother of the newborn
				patient, by a staff member of the
				hospital.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 title 18, United States Code, is amended by adding at the end the following new
			 item:
				
					
						1205. Baby
				switching.
					
					.
			
